Citation Nr: 0705833	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  98-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
death pension benefits in the amount of $13,792.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.  He died in February 1984, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board previously considered the appellant's claim in May 
2005.  In that decision, the Board found that the overpayment 
of death pension benefits was not created through fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the appellant.  The Board thus remanded the 
appellant's claim for consideration of whether a waiver is 
warranted under the standard of equity and good conscience.  
As part of the remand, the Board instructed the RO to furnish 
the appellant with a Financial Status Report for her to 
complete in order to obtain current financial information 
relating to her claim.

The RO sent a Financial Status Report to the appellant in 
June 2005.  In the cover letter provided to the appellant, it 
was explained to her that current financial information is 
needed to consider whether collection of the overpayment will 
cause an undue financial hardship.  The appellant submitted 
the completed Financial Status Report in August 2005.  In 
answer to the question whether the appellant had ever been 
adjudicated bankrupt, she answered yes.  She indicated that 
the date of her discharge from bankruptcy was in May 2005 
from the U.S. Bankruptcy Court in Jacksonville, Florida.  

Despite the indication that the appellant received a 
discharge in bankruptcy in May 2005, no further action was 
taken by the RO to obtain the pertinent bankruptcy documents.  
Thus the Board finds that this matter must be remanded for 
further action in light of the possibility that the 
appellant's VA debt was discharged in bankruptcy.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be contacted and 
asked to provide documentation of judicial 
proceedings reflecting her discharge in 
bankruptcy, if any, in May 2005.  
Specifically required is documentation 
showing what debts were discharged by the 
U.S. Bankruptcy Court.  If necessary, after 
obtaining additional information from the 
appellant, the appropriate judicial authority 
should be contacted for the relevant 
information. 

2.  If, after completing any necessary 
development, it is determined that the 
appellant did in fact receive a discharge 
from her debts in bankruptcy, then the 
appellant's case should be referred to the VA 
Regional Counsel for a written opinion as to 
the validity of the veteran's pension 
overpayment debt in light of the appellant's 
discharge in bankruptcy.  The VA Regional 
Counsel should provide the legal authority 
for any opinions expressed.

3.  Thereafter, the question of the validity 
of the overpayment of $13,792.00 should be 
re-adjudicated in light of the information 
obtained as a result of the action taken in 
the preceding paragraphs numbered 1 and 2.  

4.  If it is determined that the debt is 
valid and an overpayment of benefits remains, 
a current financial status report should be 
obtained from the appellant and the question 
of entitlement to waiver of recovery of the 
overpayment at issue re-adjudicated.

5.  If such action does not resolve the 
appellant's claim for a waiver, a 
Supplemental Statement of the Case (SSOC) 
should be issued to the appellant and her 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


